{¶ 37} I concur in the majority's analysis and disposition of Appellant's second and third assignments of error. I respectfully dissent from the majority's analysis and disposition of Appellant's first and fourth assignments of error.
 {¶ 38} Unlike Dr. Whitsett, I do not find Dr. Writesel's physical examination of Appellant satisfied Evid. R. 703 under the requirements set forth in Solomon. Unlike Dr. Whitsett, Dr. Writesel never examined Appellant's lumbar spine. I find the trial court erred in allowing Dr. Writesel's expert opinion.
 {¶ 39} As to Appellant's fourth assignment of error, I disagree with my colleagues Dr. Whitsett's reference to the positive orthopedic test dated April 8, 1996, conducted by Dr. Schroeder, was not hearsay. Because it was part of the basis upon which Dr. Whitsett founded his opinion and obviously was accepted by Dr. Whitsett for the truth of the matter asserted therein; i.e., positive lumber nerve impingement, I conclude it was used to prove the truth asserted therein. To hold otherwise allows Appellee to do indirectly that which it could not do directly.
 {¶ 40} I would sustain assignments of error one and four and find the errors sufficiently prejudicial to warrant reversal and remand for a new trial. *Page 1